Citation Nr: 0320347	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  02-06 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of 
frostbite.

4.  Entitlement to service connection for residuals of 
malaria.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1954 and from June 1954 to April 1955.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2001 decision by the RO in St. Petersburg, 
Florida which, in pertinent part, denied service connection 
for hearing loss, tinnitus, residuals of frostbite, and 
residuals of malaria.  A Board hearing was initially 
requested and scheduled, but the veteran failed to report for 
such hearing. 

REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) was recently signed into law.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The VA 
promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2002).  The VCAA and implementing regulations essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
The veteran must be notified of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate his claims.  As 
part of that notice, the RO must indicate which portion of 
that information and evidence, if any, is to be provided by 
the claimant, and which portion, if any, the Secretary will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002).  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The Board finds that the veteran has not received adequate 
notice as prescribed by 38 U.S.C.A. § 5103(a) (West 2002) and 
Quartuccio, supra.  Hence this case must be remanded in order 
for the RO to provide the veteran and his representative with 
such notice.

The evidence reflects that the veteran was awarded the combat 
infantryman badge.  His military occupational specialty was a 
light weapons infantryman.  By a statement dated in December 
2000, the veteran has asserted that he was treated in Korea 
for ringing in his ears after he was in a firefight.  In this 
regard, the Board notes that in the case of any veteran who 
engaged in combat with the enemy in active service, the VA 
shall accept as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service, satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service-connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) 
(West 2002); see also 38 C.F.R. § 3.304(d) (2002).

The combat provisions of 38 U.S.C.A. § 1154(b) do not create 
a statutory presumption that a combat veteran's claimed 
disability is service-connected, but it is an evidentiary 
mechanism which lightens the burden of a veteran who seeks 
service connection based on disability alleged to be related 
to combat.  If a combat veteran presents satisfactory lay or 
other evidence of service incurrence or aggravation of a 
disease or injury, which is consistent with the circumstances 
or hardships of his service, then an evidentiary presumption 
of service connection arises and the burden shifts to the 
government to disprove service incurrence or aggravation by 
clear and convincing evidence.  In determining if there is 
such clear and convincing evidence, all evidence should be 
considered including availability of medical records, the 
nature and course of a disease or disability, the amount of 
time that has elapsed since service before there is a 
complaint of the condition, and any other relevant factors.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Collette v. 
Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).

Very few of the veteran's service medical records are of 
record, and in statements of April 2000 and April 2001, the 
National Personnel Records Center (NPRC) has indicated that 
the veteran's service medical records were destroyed in the 
1973 fire at the NPRC.  In such a situation, in addition to 
the duties imposed by the VCAA, VA's duty to assist is 
heightened and includes an obligation to search alternative 
forms of records which support the veteran's case. Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  There is also a 
heightened obligation to explain findings and to carefully 
consider the benefit of the doubt rule in cases where records 
are presumed destroyed while in the possession of the 
government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The RO should contact the veteran and ask him to 
provide lay or other evidence of service incurrence or 
aggravation of his claimed disabilities.  The veteran has 
alleged hospitalization for 5 days in 1952, in Korea, for 
malaria.  The RO should ask the NPRC to search for any 
morning reports, sick call reports, and reports from the 
Surgeon General's Office and also inform the veteran of 
alternate sources of evidence that he might submit.  Cuevas, 
supra; 38 U.S.C.A. § 5103A(b), (c) (West 2002).

Governing law provides that in the case of a claim for 
disability compensation, the assistance provided by the VA 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim; i.e., if the 
evidence of record contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability, and indicates that the disability or 
symptoms may be associated with the claimant's active 
military service but does not contain sufficient medical 
evidence for the VA to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002).  As the veteran has 
reported that he had ringing in his ears during combat, and 
as medical evidence demonstrates current hearing loss and 
current reports of tinnitus, the Board finds that a VA 
medical examination of the veteran's ears and hearing is 
necessary to make a decision on the claims for service 
connection for bilateral hearing loss and tinnitus.  The RO 
should schedule the veteran for a VA examination to determine 
the etiology of such disabilities.  Id.

With respect to the veteran's claims for service connection 
for residuals of frostbite and malaria, he is advised that he 
may submit medical evidence of current disabilities involving 
residuals of frostbite and malaria.  If such evidence is 
obtained, the RO should schedule the veteran for a VA 
examination to determine the etiology of such disabilities.  
Id.


In light of the foregoing, the case is remanded to the RO for 
the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied with regard to the claims for 
service connection for bilateral hearing 
loss, tinnitus, residuals of frostbite, 
and residuals of malaria.

Compliance requires that the veteran be 
notified of any information, and any 
medical or lay evidence, not previously 
provided to the Secretary, that is 
necessary to substantiate the claim.  The 
RO must indicate which portion of that 
information and evidence, if any, is to 
be provided by the claimant, and which 
portion, if any, the Secretary will 
attempt to obtain on behalf of the 
claimant.  The RO should inform the 
veteran of alternate sources of evidence 
that he may submit relative to his 
claims, in light of the fact that many of 
his service medical records are missing.  
The veteran should also be advised that 
he may submit medical evidence of current 
disabilities involving residuals of 
frostbite and malaria.  After the veteran 
and his representative have been given 
notice as required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), (see 
also Quartuccio, supra), they should be 
given the opportunity to respond.

2.  The RO should contact the NPRC and 
request any morning reports, sick call 
reports, and reports from the Surgeon 
General's Office, as well as any service 
personnel records. 

3.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers (VA or non-VA) 
where he has received treatment for 
bilateral hearing loss, tinnitus, 
residuals of frostbite, and residuals of 
malaria since separation from service.  
The RO should contact the named medical 
providers and obtain copies of all 
related medical records which are not 
already on file.

4.  The RO should schedule the veteran 
for a VA examination of the ears and a VA 
audiological examination to determine the 
etiology of current hearing loss and 
tinnitus.  The current level of severity 
of hearing loss should be identified.  
Prior to the examination, the claims 
folder should be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The examiner 
should obtain from the veteran a history 
of service and post-service recreational 
and occupational noise exposure.  The 
examiners should be asked to opine as to 
whether it is at least as likely as not 
that current hearing loss and tinnitus 
are related to service.

5.  If evidence is obtained reflecting 
that the veteran has current disabilities 
involving residuals of frostbite and 
malaria, the RO should determine whether 
a VA examination is necessary to make a 
decision on the claims.  If it is so 
determined, such an examination should be 
scheduled.

6.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claims for service connection 
for bilateral hearing loss, tinnitus, 
residuals of frostbite, and residuals of 
malaria, with consideration of 
38 U.S.C.A. § 1154(b) (West 2002).  If 
the claims are denied, the veteran and 
his representative should be issued a 
supplemental statement of the case, and 
given time to respond.  The case should 
then be returned to the Board for 
appellate review.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




